ELLETT, Justice
(dissenting).
I dissent. A newly acquired automobile is covered by the insurance policy only if it replaces the one mentioned in the policy and if the named insured notifies the company within 30 days following the date of delivery of the substituted automobile.
In this case the original automobile was traded on February 15, 1966, for two automobiles. The policy would not cover two automobiles on a one-car premium. However, on April 28, 1966, these two cars were traded for one car, which on May 14, 1966, was involved in the collision which gave rise to this lawsuit. No notice was given to the defendant company of the transfer of the automobiles until six days after the collision had occurred, some 94 days after the insured car was disposed of.
Even if it be assumed that the two automobiles were covered for 30 days by the insurance policy, they would not be covered after the expiration of 30 days because no notice of the transfer was given to the company; and when these two cars were traded for the car involved in the accident, they were not insured cars, and the last automobile did not replace an insured vehicle.
I would affirm the trial court and award costs to the respondent.